Sherwood, J.
In this case, the record shows that the purchasing agent of the Michigan Contra! Railroad Company, Allen Bourn, sent to Keeler & Dunning, at Mason, Michi*85gan, an order for a quantity of square timber. Keeler & Dunning being unable to fill the order, Mr. Dunning called upon the plaintiff, and told him they were out of the business, and could not fill the order, and Mr. Butler swears Dunning told him the company wanted the timber immediately, and if “ they [Keeler & Dunning] could not furnish the timber, to get some one else to do so.”
Butler delivered the timber to the defendant’s station agent at Mason, for shipment, who had no authority to purchase or contract for it; but lie did bill it to Detroit in the name of Butler as consignor. The order was given to Keeler & Dunning, and a vouchor was made out running to them and forwarded to the station agent at Mason, who paid for the timber to them, and they receipted the voucher, but have never paid Butler the money. Neither does it appear that Butler ever called upon them for the money. He now sues the company for the value of the timber, in assumpsit, and was allowed to recover against the defendant at the circuit, upon what he claims as an implied liability.
We think this recovery, under the circumstances, was wrong. The station agent had no power or authority to bind the company for payment, and the testimony that Keeler & Dunning informed the plaintiff that the company wished him to fill the order, was improperly received, it not appearing that he had any authority so to do. The company had the right to rely upon the order it had given in making payment, and the judgment must be reversed, with costs, and a new trial granted.
Campbell, C. «T. and Morse, J., concurred.
Champlin, J. I concur in the result.